DETAILED ACTION
The following is a Final Office Action in response to communications filed August 9, 2022.  Claim 1 is amended.  Currently, claims 1–16 are pending.

Response to Amendment/Argument
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  More particularly, Applicant asserts that the claims are directed to a specific implementation of a solution to a problem in the software arts and both integrate the abstract idea into a practical application and amount to significantly more than the abstract idea.  Examiner disagrees.
Examiner initially notes that Applicant has not presented any arguments or rationale in support of the presented assertions.  Instead, Applicant has merely alleged, without any rational underpinning, that the claims are directed to statutory subject matter.  However, to the extent that Applicant argues that the claims address problems in the software arts, Examiner notes that the claims utilize generic computing technology to address problems associated with supply chain logistics and “a need … for improved supply chain methods and systems.” (see Spec ¶ 334).  As a result, the claims do not embody any improvements in computer or software technology, and Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s amendments are, however, sufficient to overcome the previous rejection of claims 1–16 under 35 U.S.C. 101 as being directed to non-statutory software per se.  As a result, the previous rejection of claims 1–16 under 35 U.S.C. 101 as being directed to non-statutory software per se is withdrawn.
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant’s remarks have been fully considered but are not persuasive.
Applicant first asserts that the cited combination of references is improper because the Malladi reference teaches away from the asserted combination because Malladi describes the shortcomings of a cloud infrastructure environment.  Examiner disagrees.
A prior art reference’s “mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Here, the rejection of record relies on Malladi as disclosing a cloud-based management platform with a micro-services architecture and combines the teachings of Malladi to Held, which discloses a cloud-based service for managing supply chain logistics.  Although Malladi identifies shortcomings associated with cloud computing, Malladi addresses the shortcomings associated with cloud computing by combining cloud computing techniques with edge intelligence elements.  
Examiner further submits tha Malladi does not criticize, discredit, or otherwise discourage the use of a cloud-based management platform with a micro-services architecture, specifically, or the use of a cloud-based service, generally.  Instead, Malladi expressly discloses employing a “cloud-based management console for managing edge deployments, configuration, applications, and analytics expressions” that is “backed by a few microservices”. (see Malladi ¶¶ 7, 150).  As a result, modifying Held with the teachings of Malladi does not render the Malladi reference unsatisfactory or change the operation of the reference because Malladi expressly discloses utilizing a cloud-based management platform with a micro-services architecture.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the rejection of record employs impermissible hindsight reasoning in combining two references that disclose opposing solutions.  Examiner disagrees.  As noted above, the Held and Malladi references do not disclose opposing solutions.  Instead, each reference discloses a system for managing a supply chain using a cloud-based environment.  As a result, the motivation to combine is gleaned implicitly from the cited art and/or common sense, and Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 103 is maintained and reasserted below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes “a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform”, “a set of monitoring facilities that are configured to monitor the value chain network entities”, and “directing an enterprise to manage the value chain network entities from a point of origin of a product of the enterprise to a point of customer use”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for managing a supply chain.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–16 further describe the process for managing a supply chain.  As a result, claims 2–16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include one or more processors, a computer-readable medium, a set of interfaces, a set of network connectivity facilities, a set of data storage facilities, and a set of applications.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2, 10–11, and 16 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 10–11, and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 3–9 and 12–15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3–9 and 12–15 include a 5G network, an IoT system, a cognitive networking system, a p2p system, an edge intelligence system, a robotic process automation system, a data collection system, a distributed data architecture, a graph database, and a sensor system.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  As a result, claims 3–9 and 12–15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include one or more processors, a computer-readable medium, a set of interfaces, a set of network connectivity facilities, a set of data storage facilities, and a set of applications.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, independent claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2, 10–11, and 16 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 10–11, and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 3–9 and 12–15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3–9 and 12–15 include a 5G network, an IoT system, a cognitive networking system, a p2p system, an edge intelligence system, a robotic process automation system, a data collection system, a distributed data architecture, a graph database, and a sensor system.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 3–9 and 12–15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 4–5, 7–10, and 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Held (U.S. 2016/0042321) in view of Malladi et al. (U.S. 2017/0060574).
Claim 1:  Held discloses an information technology system, comprising: 
one or more processors (See paragraphs 102–103); and
a non-transitory computer-readable medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to (See paragraphs 102–104) implement:
a cloud-based management platform (See FIG. 1 and paragraph 31, wherein a cloud-based service is disclosed), the platform having: 
a set of interfaces that are configured to access and configure features of the platform (See paragraphs 34–35 and 48, wherein interfaces are provided for manipulating sets of data associated with the logistics system); 
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform (See paragraph 32, wherein networking elements are disclosed); 
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform (See paragraphs 57 and 59, wherein adaptive, intelligent agents automatically manage sensor functionality);  
a set of data storage facilities that are configured to store data collected and handled by the platform, wherein the data is related to at least one of the value chain network entities and the features of the platform (See FIG. 3 and paragraph 31, wherein a repository database is disclosed as storing supply chain data); and 
a set of monitoring facilities that are configured to monitor the value chain network entities (See paragraphs 76–78, wherein sensor capabilities are disclosed); 
wherein the platform is configured to host a set of applications for directing an enterprise to manage the value chain network entities from a point of origin of a product of the enterprise to a point of customer use (See paragraph 33, wherein the disclosure is disclosed with respect to related applications; and see paragraphs 75–80, wherein goods are managed from origin to sale).  Held does not expressly disclose the remaining claim elements.
Malladi discloses a cloud-based management platform with a micro-services architecture (See paragraph 150, in view of paragraph 7, wherein the cloud system is managed according to microservices).
Held discloses a system directed to monitoring logistics data in order to manage a supply chain.  Malladi discloses a system directed to a sensor stream system used in managing supply chains.  Each reference discloses a system directed to managing supply chains.  The technique of utilizing microservices is applicable to the system of Held as they both share characteristics and capabilities, namely, they are directed to supply chain management.
One of ordinary skill in the art would have recognized that applying the known technique of Malladi would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Malladi to the teachings of Held would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate supply chain management into similar systems.  Further, applying microservices to Held would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Held discloses the system of claim 1, wherein the set of interfaces includes at least one of a demand management interface and a supply chain management interface (See paragraphs 34 and 74–75, wherein interfaces are disclosed with respect to managing supply and demand).
Claim 4:  Held does not expressly disclose the elements of claim 4.
Malladi discloses wherein the set of network connectivity facilities includes an Internet of Things system deployed in a supply chain infrastructure facility operated by the enterprise (See paragraphs 3–4 and 61, wherein IoT devices are disclosed with respect to infrastructure facilities).
One of ordinary skill in the art would have recognized that applying the known technique of Malladi would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 5:  Held discloses the system of claim 1, wherein the set of network connectivity facilities includes a cognitive networking system deployed in a supply chain infrastructure facility operated by the enterprise (See paragraphs 59–61, wherein a “brain” networking system is deployed).
Claim 7:  Held does not expressly disclose the elements of claim 4.
Malladi discloses wherein the set of adaptive intelligence facilities includes an edge intelligence system deployed in a supply chain infrastructure facility operated by the enterprise (See paragraph 7, in view of paragraphs 3–4, wherein edge intelligence systems are disclosed in the context of supply chain infrastructure).
One of ordinary skill in the art would have recognized that applying the known technique of Malladi would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities includes a robotic process automation system (See paragraphs 57 and 59, wherein adaptive, intelligent agents automatically manage sensor functionality, and paragraph 78, wherein automated, real-time sensor adjustments are disclosed).
Claim 9:  Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities includes a self-configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise (See paragraphs 57 and 59, wherein adaptive, intelligent agents automatically manage sensor functionality, and paragraph 78, wherein automated, real-time sensor adjustments are disclosed).
Claim 10:  Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of at least one value chain network entity of the value chain network entities controlled by the enterprise (See paragraph 61, wherein each shipment is modeled, and wherein each model implicitly represents attributes of network chain entities in view of paragraph 28).
Claim 14:  Held does not expressly disclose the elements of claim 4.
Malladi discloses wherein the set of monitoring facilities includes an Internet of Things monitoring system (See paragraphs 3–4 and 61, wherein IoT devices are disclosed with respect to infrastructure facilities).
One of ordinary skill in the art would have recognized that applying the known technique of Malladi would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 15:  Held discloses the system of claim 1, wherein the set of monitoring facilities includes a sensor system deployed in an infrastructure facility operated by the enterprise (See paragraphs 76–79, wherein sensor monitoring is disclosed).
Claim 16:  Held discloses the system of claim 1, wherein the platform manages a set of demand factors, a set of supply factors, and a set of supply chain infrastructure facilities (See paragraphs 75–79, wherein supply and demand factors are managed in conjunction with supply chain resource infrastructure).

Claims 3, 6, and 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over Held (U.S. 2016/0042321) in view of Malladi et al. (U.S. 2017/0060574), and in further view of Sachs et al. (U.S. 2020/0259896).
Claim 3:  As disclosed above, Held and Malladi disclose the elements of claim 1.  Although Held discloses network facilities including 4G technologies, Held and Malladi do not expressly disclose the remaining elements of claim 3.
Sachs discloses wherein the set of network connectivity facilities includes a 5G network system deployed in a supply chain infrastructure facility operated by the enterprise (See Abstract, in view of paragraph 367, wherein 5G network integration is disclosed in the context of supply chain optimization).
As disclosed above, Held discloses a system directed to monitoring logistics data in order to manage a supply chain, and Malladi discloses a system directed to a sensor stream system used in managing supply chains.  Sachs discloses a system directed to automating industrial capabilities for supply chain management.  Each reference discloses a system directed to managing supply chains.  The technique of utilizing 5G networking is applicable to the systems of Held and Malladi as they each share characteristics and capabilities; namely, they are directed to supply chain management.
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sachs to the teachings of Held and Malladi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate supply chain management into similar systems.  Further, applying 5G networking to Held and Malladi would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 6:  Held and Malladi do not expressly disclose the elements of claim 6.
Sachs discloses wherein the set of network connectivity facilities includes a peer-to-peer network system deployed in a supply chain infrastructure facility operated by the enterprise (See paragraph 2317, in view of paragraph 367, wherein peer-to-peer synchronization is disclosed in the context of supply chain optimization).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Claim 12:  Although Held discloses a distributed computing environment (See paragraphs 33, 57, and 96), Held and Malladi do not expressly disclose the remaining elements of claim 3.  
Sachs discloses wherein the set of data storage facilities uses a distributed data architecture (See paragraph 1995, wherein a distributed storage system is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Claim 13:  Held and Malladi do not expressly disclose the elements of claim 13.
Sachs discloses wherein the set of data storage facilities uses a graph database representing a set of hierarchical relationships of the network entities (See paragraph 1902, in view of FIG. 27, wherein graph database queries are disclosed in the context of hierarchical networks).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Held (U.S. 2016/0042321) in view of Malladi et al. (U.S. 2017/0060574), and in further view of Makhija et al. (U.S. 2020/0258031).
Claim 11:  As disclosed above, Held and Malladi disclose the elements of claim 1.  Held and Malladi do not expressly disclose the elements of claim 11.
Makhija discloses wherein the set of adaptive intelligence includes a smart contract system that is configured to automate a set of interactions among the value chain network entities (See paragraphs 78–79, wherein smart contract execution is employed to manage the supply chain).
As disclosed above, Held discloses a system directed to monitoring logistics data in order to manage a supply chain, and Malladi discloses a system directed to a sensor stream system used in managing supply chains.  Makhija discloses a system directed to managing and operating a supply chain.  Each reference discloses a system directed to managing supply chains.  The technique of utilizing a smart contract system is applicable to the systems of Held and Malladi as they each share characteristics and capabilities; namely, they are directed to supply chain management.
One of ordinary skill in the art would have recognized that applying the known technique of Makhija would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Makhija to the teachings of Held and Malladi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate supply chain management into similar systems.  Further, applying smart contract systems to Held and Malladi would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623